Mr. Chief Justice Hollerich delivered the opinion of the court: Between August 8, 1938 and June 20, 1939, claimant sold to the respondent through the Division of Highways at Elgin, Illinois, nine invoices of merchandise, amounting in all to $90.15. Invoices therefor were forwarded to the Division of Highways of the respondent on February 1, 1940, and thereupon claimant was advised that the Department could not pass same for payment for the reason that the appropriation out of which payment should have been made lapsed on September 30, 1939, and was further advised that its only recourse was to file its claim in this court. It is admitted that the merchandise was received by respondent on the dates claimed; that same was as represented by claimant, and that the prices charged therefor are the prices agreed upon when the merchandise was received. Claimant did not delay unreasonably in presenting its claim, and in numerous similar cases we have held that claimant is entitled to an award. Rock Island Sand and Gravel Co. vs. State, 8 C. C. R. 165; Indian Motorcycle Co. vs. State, 9 C. C. R. 526; Metropolitan Electrical Supply Co. vs. State, 10 C. C. R. 346. Award is therefore entered in favor of the claimant for the sum of Ninety Dollars and Fifteen Cents ($90.15).